In a proceeding pursuant to CPLR article 78 to compel the Board of Elections of the City of New York to conduct a primary election in the County of Richmond for the public office of Council Member-at-Large, Richmond County, the appeal is from a judgment of the Supreme Court, Richmond County (Rubin, J.), dated September 18, 1981, which denied the application. Judgment reversed, on the law and the facts, without costs or disbursements, and application granted. The primary election for Council Member-at-Large, Richmond County, shall proceed as scheduled. This case is distinguishable from Matter of Lisa v Board of Elections of City ofN. Y. (82 AD2d 949). That case involved councilmanic districts which could possibly be changed if the Federal Government fails to approve the current redistricting plan as it applies to Bronx, Kings and New York Counties. The office of Council Member-at-Large is a county-wide office and Richmond County is not subject to the Voting Rights Act. Damiani, J.P., Gulotta and Margett, JJ., concur.